Citation Nr: 1137521	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  07-37 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia due to VA dental treatment in October 1996.

3.  Entitlement to service connection for a cervical spine disability with shoulder and arm pain.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Board denied a claim of service connection for a hip disability and granted an increased rating to 10 percent (from zero percent) for a left eye disability.  At that time, the Board also remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  In May 2010, the RO in Huntington, West Virginia, implemented the Board's grant regarding the left eye rating.

In November 2010, the Huntington RO sent the Veteran a letter informing him that his appeal was being returned to the Board.  In July 2011 and September 2011, the Board received additional evidence from the Veteran through his representative.  Because this evidence was received over seven months after the recertification letter, and because the Veteran has not demonstrated on motion that there was good cause for the delay, the evidence is referred to the AOJ for consideration.  See 38 C.F.R. § 20.1304(b) (2011).  In any case, to the extent the evidence pertains to the section 1151 claims decided herein, the evidence is duplicative of evidence already of record.

(The decision below addresses the Veteran's claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  The remaining issues on appeal are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  In October 1996, the Veteran underwent dental treatment at the VA Medical Center in Charleston, South Carolina.

2.  The Veteran did not develop additional sinusitis or similar disability as a result of the October 1996 dental treatment.

3.  The Veteran developed left trigeminal neuralgia as a result of the October 1996 dental treatment.

4.  The competent medical evidence does not reflect that trigeminal neuralgia developed as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the dental treatment.

5.  The Veteran's additional trigeminal neuralgia as a result of the October 1996 dental treatment was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for sinusitis have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2011).

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for left trigeminal neuralgia have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision has been accomplished as to the claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  Through March 2005 and March 2008 notice letters, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the section 1151 claims.  The March 2008 letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in October 2010, which followed the March 2008 notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 and March 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of the section 1151 issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these two issues.  Treatment records from the VA Medical Centers (VAMCs) in Charleston and Columbia, South Carolina have been obtained and associated with the claims file.  Pursuant to the Board's August 2009 remand, records from as early as July 1977 were requested from the VAMCs in New Orleans, Louisiana, and Atlanta, Georgia.  The facilities responded that no such records existed and the Veteran was informed of the unavailability of the records.  The Veteran has submitted records from multiple private treatment providers.  In March 2008, records were requested and obtained from the Social Security Administration.  Additionally, the Veteran was afforded a hearing before the Board in October 2008, the transcript of which is of record.

Additionally, the Veteran was provided multiple VA examinations in connection with his claims, the reports of which are of record.  Pursuant to the Board's August 2009 remand, more recent examinations were conducted in August 2010 and September 2010.  The examination reports contains sufficient evidence by which to decide the section 1151 claims regarding whether the dental treatment in question resulted in additional disability, whether there was any type of negligence or other fault on the part of VA in administering the treatment, or whether the additional disability was reasonably foreseeable.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

With respect to claims filed on or after October 1, 1997 (see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2011).

To determine whether additional disability exists within the meaning of § 1151, the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2011).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, the determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32 (2011), Informed Consent, a section under the heading of Protection of Patient Rights, are extensive.  In particular, under 38 C.F.R. § 17.32(b), all patient care furnished under title 38 U.S.C. shall be carried out only with the full and informed consent of the patient or, in appropriate cases, a representative thereof.  In order to give informed consent, the patient must have decision-making capacity and be able to communicate decisions concerning health care.  If the patient lacks decision-making capacity or has been declared incompetent, consent must be obtained from the patient's surrogate.  Practitioners may provide necessary medical care in emergency situations without the patient's or surrogate's express consent when immediate medical care is necessary to preserve life or prevent serious impairment of the health of the patient or others and the patient is unable to consent and the practitioner determines that the patient has no surrogate or that waiting to obtain consent from the patient's surrogate would increase the hazard to the life or health of the patient or others.  In such circumstances, consent is implied.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate, the nature of the proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  Finally, the consent form will be witnessed, will be filed in the patient's medical records, and will be valid for a period of 60 calendar days.  38 C.F.R. § 17.32(d).

A. Sinusitis

The Veteran contends that he has additional disability as a result of VA dental treatment in October 1996.  Specifically, he alleges that he developed sinusitis after a root canal was performed at the Charleston VAMC.  (The Veteran has already been awarded compensation under 38 U.S.C.A. § 1151 for left eye disability as a result of the dental treatment.)

Treatment records from the Charleston VAMC document that the Veteran was seen for dental treatment in September 1996.  After an examination and initial treatment, the Veteran was seen on October 8, 1996 for, among other things, a surgical extraction of tooth number 12 on the left side of the mouth.  The Veteran states that he began to experience problems with his sinuses shortly after the procedure.

There is a question as to whether the Veteran has chronic sinusitis and, if so, whether it represents additional disability from the October 1996 dental treatment.  On some occasions since the dental treatment he has been found to have sinusitis and, at other times, sinusitis has not been found.  The earliest diagnosis of sinusitis following the dental treatment was made in December 1997.  There was no mention of the dental treatment at that time.  The Veteran was treated by VA for a sinus infection in March 1999.  In August 1999, he was diagnosed with sinusitis after complaining of being stopped up.  From April 2000 to July 2000, the Veteran was treated for colds and sinus infections at the Carolinas Hospital System.  In May 2000, a diagnosis of chronic sinusitis was made at the Charleston VAMC.  However, a CT (Computed Tomography) scan in June 2000 showed no evidence of acute or chronic sinusitis.  In August 2000, the Veteran was seen for a complaint of a two to three-year history of sinus problems.  There was no evidence of sinus disease at that time.  In February 2002, he was assessed with sinusitis.  In September 2002, the assessment was allergies.  Notably, no reference to the October 1996 dental treatment was noted in the medical records during these time periods.

Records from Pee Dee Family Practice, dated in 2003, show that the Veteran was seen for sinusitis.  The Veteran reported having a history of a root canal with apparent facial nerve damage.  In June 2004, he was assessed with sinusitis at Carolinas.  In August 2004, Dr. J.G.M. of the Allergy Asthma & Sinus Center evaluated the Veteran's complaint of sinus problems.  The Veteran's reported history of sinus problems since 1996 was noted.  However, Dr. J.G.M.'s impression was that the Veteran had perennial allergic rhinitis due to mold sensitivity.  There was no evidence of a sinus infection based on x-ray evidence at that time.  In June 2005, the Veteran was seen for acute sinusitis at Lake City Community Hospital.

The earliest medical evidence suggesting a relationship between 1996 treatment and disability was from Dr. D.J.M. in a March 2005 letter.  Dr. D.J.M. stated that the Veteran had sinusitis and that it resulted directly from root canal surgery performed at the Charleston VAMC in 1996.  Dr. D.J.M. stated that it is a common problem and difficult to treat.  Dr. D.J.M. indicated that it is a cause and effect problem as the Veteran did not have the condition prior to the root canal.  This will be a lifelong condition and debilitating at times and present at all times according to Dr. D.J.M.  It is unclear if Dr. D.J.M. was specifically referring to sinusitis or to trigeminal neuralgia which he also referenced in the letter.

In September 2005, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  Although the primary complaint was a history of problems with facial nerve damage, a history of sinusitis since the 1996 dental treatment was noted.  The examiner noted that a CAT (computerized axial tomography) scan is more accurate in assessing possible sinus abnormalities and that all of the Veteran's CAT scans had been normal.  The examiner stated that the CAT scan administered at the examination was normal in the nose and sinus areas.  Physical examination of the nose and nasal areas was also normal.  The examiner concluded that the Veteran did not have any evidence of acute or chronic sinusitis at that time and that there could be no relationship to any neuralgias in the absence of sinusitis.

In December 2005, a CT scan of the orbits was taken.  The findings included clear paranasal sinuses.  In December 2007, the Veteran was suspected of having sinusitis.  In December 2008, the Veteran's turbinates were enlarged bilaterally and he was assessed with allergic rhinitis.  

Pursuant to the Board's August 2009 remand, the Veteran underwent additional VA examination in September 2010.  The examination was conducted by the examiner who conducted the September 2005 examination.  The examiner again reviewed the claims file and restated the Veteran's history.  The examiner noted that the CAT scan in September 2005 and a CAT scan of the sinuses taken during the present examination were both normal.  The examiner indicated that, particularly, the maxillary antrum was normal.  Physical examination of the nose and nasal area was also normal.  The examiner's impression was that there is no evidence whatsoever of any sinus problems secondary to dental work on tooth #12.  The examiner reiterated that, basically, the Veteran has no evidence whatsoever of any sinus disease or any sinus problem related to the dental procedure.

In consideration of the evidence of record, the Board finds that the Veteran did not develop additional sinusitis or similar disability as a result of the October 1996 dental treatment.  As noted previously, the evidence is somewhat ambiguous as to whether the Veteran in fact has sinusitis.  He has been assessed with it on multiple occasions.  On the other hand, as pointed out by the VA examiner, clinical testing (CT and CAT scans) has shown that the Veteran's sinuses are normal.  Additionally, the Veteran has been diagnosed with allergic rhinitis on occasion.  Nevertheless, even if the Veteran does have sinusitis, the disability must have been caused by the VA dental treatment in question in order to be relevant to the section 1151 clam.

The only medical evidence showing an affirmative connection between the two is Dr. D.J.M.'s March 2005 letter.  However, the Board does not find the statement to be persuasive as there is no indication that Dr. D.J.M. was able to review the evidence in the claims file and he did not provide any supporting rationale for his statement.  A review of the claims file may have provided Dr. D.J.M. with additional information, including normal CT and CAT scans.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. D.J.M.'s conclusion appeared to be made solely on the fact that an event occurred (dental treatment) and there was a disability at some point afterwards.  Notably, the regulation cautions that merely showing that a veteran received treatment, and that a veteran has an additional disability, does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

In contrast, the VA examiner was able to review the evidence in the claims file on two occasions.  Additionally, the VA examiner's opinion was unequivocal and found support in the record as the examiner pointed to the normal CT and CAT scans.  The Board finds the reasoning persuasive and affords greater evidentiary weight to the VA examiner's opinion.  Because the Veteran did not develop additional sinusitis or similar disability as a result of the October 1996 dental treatment, an essential element of a section 1151 claim has not been met.  Without sufficient evidence that VA treatment resulted in additional disability, the claim is not substantiated.  For this issue, it is not therefore necessary to address other aspects of the claim such as fault, foreseeability, or consent.  In view of these findings, the Board concludes that compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996 are not warranted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For the foregoing reasons, the Board finds that the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Trigeminal Neuralgia

The Veteran also contends that he has additional disability in the form of trigeminal neuralgia as a result of VA dental treatment in October 1996.  In contrast to the sinusitis claim, the evidence of record tends to show that the Veteran has additional disability in the form of facial nerve damage as a result of the October 1996 dental treatment.

In the March 2005 letter, Dr. D.J.M. stated that the Veteran had trigeminal neuralgia and nerve damage, and that it resulted directly from root canal surgery performed at the Charleston VAMC in 1996.  Dr. D.J.M. stated that it is a common problem and difficult to treat.  Dr. D.J.M. indicated that it is a cause and effect problem as the Veteran did not have the condition prior to the root canal.  This will be a lifelong condition and debilitating at times and present at all times according to Dr. D.J.M.  

In August 2005, Dr. W.L.B. indicated that the Veteran had chronic left face pain with abnormal neurological abnormalities with a history of the problems stemming from root canal surgery.  In July 2006, Dr. G.E.H. stated that he agreed with Dr. D.J.M. that the Veteran had trigeminal neuralgia and that it was likely a consequence of dental surgery performed in 1996.

The Veteran underwent VA examination in connection with the claim in August 2005 and August 2010.  A VA physician conducted both examinations.  The examiner reviewed the claims file, and interviewed and examined the Veteran in both instances.  Although the examiner initially found that the Veteran did not have trigeminal neuralgia at the August 2005 examination, the examiner did determine that there was a disability present at the August 2010 examination.  The examiner declined to characterize the disability as trigeminal neuralgia and, instead, indicated that the disability was trigeminal neuropathy.  The exact diagnosis was infraorbital nerve neuropathy with causalgic symptoms of the left side of the face.  The examiner concluded that the Veteran did suffer additional physical complaints not of his own willful misconduct as the result of dental treatment furnished by the Charleston VAMC in 1996.

Because the "additional disability" element of the section 1151 claim has been met, it is necessary to address the other aspects of the claim in order to determine whether compensation is warranted.  The Board points out that causation alone is not sufficient to substantiate a claim under section 1151.  The Board first notes that the competent medical evidence does not reflect that trigeminal neuralgia developed as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA healthcare providers who administered the dental treatment.  None of the private or VA medical professionals who have addressed the matter has indicated that there was any type of impropriety on VA's part during the October 1996 dental treatment that caused the trigeminal neuralgia.  In each instance, the medical professional has only concluded that there was causation.  The August 2010 VA examiner expressly stated that it was his opinion that there was no fault on the part of VA for the complication that resulted.

Although the August 2010 VA examiner concluded that there was no fault on the part of VA, the examiner also stated that the additional disability was not a reasonably foreseeable event as a complication of the dental extraction.  The examiner stated that trigeminal neuropathy is a recognized complication of dental extraction, but it is a relatively uncommon complication.  In over 40 years as a practicing neurologist, the examiner had seen only 3 or 4 cases.

The "foreseeability" aspect of the claim is separate and distinct from the "fault" aspect.  That is, a claim may be substantiated even absent fault on the part of VA if the event was not reasonably foreseeable.  As noted previously, the event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  Here, the additional disability in the form of trigeminal neuralgia or neuropathy was not completely unforeseeable or unimaginable.  The VA examiner considered it to be a recognized complication.  However, the examiner pointed to the fact that it is a relatively uncommon complication when he determined that the event was not reasonably foreseeable.  According to the examiner's experience, disability such as trigeminal neuralgia or neuropathy resulting from dental treatment is an event that a practicing neurologist might see only once per decade.

In consideration of the evidence of record, and primarily on the basis of the August 2010 VA examiner's opinion, the Board finds that the Veteran's additional trigeminal neuralgia as a result of the October 1996 dental treatment was not reasonably foreseeable.  Thus, even absent any fault on the part of VA, the claim is substantiated because the additional disability due to VA treatment was an event not reasonably foreseeable.  Therefore, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia due to VA dental treatment in October 1996 is warranted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for sinusitis due to VA dental treatment in October 1996 is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left trigeminal neuralgia due to VA dental treatment in October 1996 is granted.


REMAND

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In August 2009, the Board remanded the claims of service connection for a cervical spine disability with shoulder and arm pain, degenerative disc disease of the lumbar spine, and a bilateral leg disability.  In part, the remand directed that the Veteran undergo VA examination in connection with the three claims.  An examiner was to provide an opinion as to the medical probabilities that the Veteran has a disability affecting those areas that is attributable to a motor vehicle accident that occurred during military service in January 1976, or is in any other way related to his period of military service.  Additionally, the examiner was to provide an opinion as to the medical probabilities that any of the identified disabilities was caused or made chronically worse by the Veteran's already service-connected low back strain.

Pursuant to the Board's remand, the Veteran underwent VA examination of his neck, low back, and legs in August 2010 and September 2010.  However, because all of the questions presented by the Board were not addressed, the claims must be remanded so that the AOJ may complete the development.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

First, the September 2010 VA examiner provided a diagnosis of degenerative disc disease of the lumbar spine.  In the opinion section of the report, the examiner stated that he was asked not to provide an opinion on the lumbar spine because the Veteran was already service connected for lumbar strain.  The Board's remand indicated that an opinion was not necessary for the specific disability of low back strain because the Veteran was already service connected for that disability.  However, the Veteran is not service connected for degenerative disc disease of the lumbar spine.  An opinion was requested by the Board regarding that disability of the lumbar spine or any other identified disability of the lumbar spine other than low back strain.  Thus, the claim must be remanded for compliance with the remand instructions.

The September 2010 VA examiner provided a nexus opinion regarding the diagnosed degenerative disc disease of the cervical spine.  Additionally, in the opinion section of the report, the examiner stated that he believed that the Veteran's cervical spine condition is "unrelated" to his lumbar spine condition.  Although the opinion addressed the causation aspect of a secondary service connection claim, the possibility of secondary aggravation was not addressed.  The Board's remand indicated that an opinion should address the medical probabilities that any identified disability was caused or made chronically worse by service-connected low back strain.  See 38 C.F.R. § 3.310.  Because this facet of the requested opinion was not addressed, the claim must be remanded for compliance with the remand instructions.

With regard to the legs, an August 2010 VA examiner determined that the Veteran does not have radiculopathy or neuropathy affecting the lower extremities and that his leg complaints are less likely as not caused by the result of military service.  The Board notes that the examiner did not address whether the Veteran has arthritis in the knees and the etiology of any arthritis.  A February 2010 letter from Dr. D.J.M. reflects that the Veteran has osteoarthritic changes in the knees.  Additionally, the examiner did not address the possibility that the Veteran has a leg disability that was caused or made chronically worse by service-connected low back strain.  Furthermore, the leg cramps and pulled muscle that occurred prior to the in-service motor vehicle accident were not addressed.  Thus, the claim must be remanded for compliance with the remand instructions.

It appears that the Veteran continues to receive regular treatment at the Charleston VAMC.  Updated treatment records should be obtained in light of the remand.

Regarding the TDIU claim, the Board notes that, because the outcome of the Veteran's remaining claims on appeal may have a bearing on his entitlement to a TDIU rating, any Board action on the TDIU matter would be premature.  Therefore, the Board will defer action on the issue and the AOJ should address whether a TDIU is warranted when it implements the section 1151 grant regarding trigeminal neuralgia and re-adjudicates the service connection claims remaining on appeal.

Accordingly, these issues are REMANDED for the following actions:

1.  Implement the grant of compensation benefits under the provisions of 38 U.S.C.A. § 1151 for trigeminal neuralgia due to VA dental treatment in October 1996.  (Undertake any additional development deemed necessary to assign a rating.)

2.  Obtain the Veteran's more recent treatment records (since June 2009) from the Charleston VAMC and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination of his neck, shoulders, arms, low back, and legs.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should determine the current diagnoses of all disabilities affecting the cervical spine (including the shoulders and arms), lumbar spine, and legs, if any.  Based on a thorough review of the evidence of record, the examiner should provide an opinion as to the medical probabilities that the Veteran has such a current disability that is attributable to the in-service motor vehicle accident in January 1976 or is in any other way related to his period of active military service.  (For the legs, consideration should be given to the leg cramps and pulled muscle that occurred prior to the in-service motor vehicle accident as well as the possibility of current arthritis.)  The examiner should also indicate whether any such disability is more likely than not of post-service onset, including as a result of the August 1992 injury.  Additionally, the examiner should provide an opinion as to the medical probabilities that any of the identified disabilities, including DDD of the lumbar and cervical spine, was caused or made chronically worse by his service-connected low back strain.  The examiner must provide the complete rationale for the conclusions reached-to include, as appropriate, citation to specific evidence of record and/or medical authority.  An opinion should be provided for each disability diagnosed (except for low back strain for which the Veteran is already service connected).

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  Undertake any additional development deemed necessary in connection with the request for a TDIU rating.

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


